Main, J.
The purpose of this action was to recover the purchase price of a carload of granite paving blocks. The cause was tried to the court without a jury. Judgment was entered for the defendants in the sum of $151.60. The plaintiff appeals.
The respondents object to our considering the evidence as contained in the statement of facts because it is claimed that no proper exceptions were taken by the appellant to the findings of fact made by the trial court. The findings are separately stated and numbered from 1 to 7 inclusive, some of which are undoubtedly correct, even from the view point of the appellant. Only a general exception was taken to all the findings. In numerous decisions of this court, it has been held that, where the trial court makes findings of fact and those are separately stated, numbered, and entered, specific exceptions thereto must be taken in order that the court may know what ones are claimed to be erroneous and on what particular points it is desired that the evidence shall be re*244viewed. In Peters v. Lewis, 33 Wash. 617, 74 Pac. 815, the court, considering exceptions to findings in substantially the same general language as are those in the present case, held that they were equivalent to no exceptions, and that the evidence could not be reviewed on appeal. See, also, to the same effect: Bringgold v. Bringgold, 40 Wash. 121, 82 Pac. 179; Smith v. Glenn, 40 Wash. 262, 82 Pac. 605; Horrell v. California etc. Ass’n., 40 Wash. 531, 82 Pac. 889; Pederson v. Ullrich, 50 Wash. 211, 96 Pac. 1044; Crowe & Co. v. Brandt, 50 Wash. 499, 97 Pac. 503; Warehime v. Schweitzer, 51 Wash. 299, 98 Pac. 747; Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026; Snohomish River Boom Co. v. Great Northern R. Co., 57 Wash. 693, 107 Pac. 848; Seattle Automobile Co. v. Stimson, 66 Wash. 548, 120 Pac. 73.
In support of the sufficiency of the exceptions, the appellant relies upon the cases which support the rule that, where exceptions are taken to each finding by number, that they are sufficient. But the present case does not fall within that rule. Here there was but a general exception to all the findings, and not a specific exception to each.
Since the exceptions are not sufficient to permit a review of the evidence, but one question can be considered, that is, whether the findings as made support the judgment. Without considering these in detail, it may be said that a careful consideration of them leads to the conclusion that they are sufficient to sustain the judgment.
The judgment will be affirmed.
Chow, C. J., Ellis, Gose, and Chadwick, JJ., concur.